Citation Nr: 1810422	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified during a Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  During his hearing he raised the issue of entitlement to a TDIU in part as a result of the increased rating claim on appeal.  As such, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim, and the Board has jurisdiction over this intertwined matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity, but not of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, or of total occupational and social impairment.

2.  At his May 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for prostate cancer have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Acquired Psychiatric Disability

The Veteran seeks an increased rating for his PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses.  In pertinent part, the DSM-5 eliminated the Global Assessment Functioning (GAF) scores used in the DSM-IV.  However, as the revisions to the regulations have occurred during the pendency of this appeal, the GAF score remains applicable for the portion of the appeal to which is applies.  The GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

In a May 2010 letter, the Veteran's private treating psychologist stated that the Veteran was totally and permanently disabled due to his inability to maintain persistence, performance, and pace in a work or work-like setting.  The psychologist identified symptoms of depression, high generalized anxiety, bad dreams, and flashbacks.  The Veteran reported low energy, memory and concentration problems, reduced sex drive, avoidance of other people, suspiciousness, crying spells, excessive vigilance, and emotional numbness.  His prognosis for remission of symptoms and eventual return to work seemed poor.  In an attached form, the psychologist noted that the Veteran had a fair ability to relate to coworkers and deal with the public, and he had a poor ability to follow work rules, use judgment, interact with supervisors, or deal with stress.  He had a poor ability to remember and carry out complex job instructions, a fair ability for instructions that were detailed and not complex, and good ability for simple instructions.  He had a good ability to maintain personal appearance, a fair ability to relate predictably in social situations, and a poor ability to demonstrate reliability or to behave in an emotionally stable manner.

VA treatment records reflect that in June 2010 the Veteran reported lack of motivation and depression, as well as family issues.  He was diagnosed with PTSD and recurrent depression and assigned a GAF score of 55.  In July he was discharged from an outpatient PTSD program which he began in January 2009.  His social worker assigned a GAF score of 65.  In August 2010 he reported that he was doing better.  His GAF score was 55.

The Veteran underwent a VA examination in September 2010.  He reported trouble with sleep and nightmares.  He stated that his main symptom was increased social isolation causing conflict with his wife.  He reported that he continued to live with his wife and remained retired.  One of his sons and one of his grandsons lives with him at times.  He reported spending some of his time helping his mother who lives near him.  He stated that he enjoyed gardening and being with his grandchildren.  The examiner noted little change in his psychological situation.  He was diagnosed with PTSD and assigned a GAF score of 50.  The examiner described moderate to severe function which affects his ability to go out and interact with others.  

VA treatment records reflect that in November 2010 the Veteran reported continued PTSD symptoms.  He was assigned a GAF score of 55.  In February 2011 the Veteran reported disturbing and negative thoughts.

The Veteran has submitted a February 2011 psychiatric impairment questionnaire completed by his private treating psychologist.  The psychologist diagnosed PTSD and persistent and severe major depressive disorder and assigned a GAF score of 42, noting that his lowest GAF score in the past year was 38.  Prognosis was guarded.  A mental status examination identified deficiencies in family relations, persistent irrational fears, deficiencies in work or school, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections of trauma, inability to establish and maintain effective relationships, deficiencies in judgment, and depression affecting the ability to functional independently, appropriately, and effectively.  The psychologist stated that the Veteran was unable to maintain persistence, performance, or pace in a work or work-like setting.  In terms of work, the psychologist found that the Veteran was moderately limited in the ability to remember locations and procedures, to work with or near others, to interact with the public, to get along with co-workers or peers, to maintain appropriate behavior and appearance, to be aware of hazards and take precautions, and to travel to unfamiliar places or use public transportation.  He was markedly limited in the ability to maintain attention and concentration, to adhere to a schedule, to sustain routine, to complete a normal work week, to accept instruction or respond to criticism, to respond to change, and to set goals and make plans.

In an April 2011 statement, the Veteran's representative argued that based on the February 2011 evaluation he should be rated at no less than 70 percent.

VA treatment records reflect that in May 2011 there was no change in the Veteran's condition.  In August 2011 he reported that he has become temperamental.  He reported continued symptoms in October 2011.  In January 2012 he reported less moodiness and engaging in light workouts.  He still had depression, anxiety, and negative thoughts.  In April 2012 he reported an increase in his symptoms.  He reported ongoing symptoms in July 2012.  In October 2012 he reported that ongoing symptoms of PTSD were likely a roller coaster ride.  He also reported insomnia.  His GAF score was increased to 60.  In December 2013 he reported ongoing symptoms of PTSD with anxiety, insomnia, and mood swings.  He reported no change in March 2014.  In July 2014 he reported getting stressed out due to issues at home.  In October 2014 he reported ongoing symptoms of PTSD with anxiety, insomnia, and mood swings, but controlled well with therapy and medication.  In April 2015 he reported no change.  In July 2015 he reported that his PTSD was causing awakenings.  In November 2015 he reported stress from his medical conditions.  He reported no changes in February 2016 or in May 2016.  In August 2016 and November 2016 he reported he was going okay.  In February 2017 he reported grieving over the recent death of his mother.  He reported ongoing symptoms of PTSD with anxiety, flashbacks, awakenings, and mood swings, controlled by therapy and medication.  In May 2017 he reported that his private treating psychologist had passed away.  He was diagnosed with PTSD and adjustment disorder with mixed anxiety and depressed mood.

At his May 2017 hearing, the Veteran reported that he is easily excitable, gets distressed by crowds, and has anger issues, including with his family.  He reported daily verbal confrontations.  He stated that his anxiety level is extremely high and his depression keeps him from having a social life.  He reported that suicidal thoughts had crossed his mind.  He explained that he had issues with memory and concentration.  He reported sleep difficulties and an inability to get pleasure from leisure activities such as gardening.  He reported regular flashbacks.

The Veteran underwent another VA examination in May 2017.  He reported depression and a tendency to get emotional.  He stated that it was sometimes hard for him to talk without losing his train of thought.  He reported an erratic sleep pattern with nightmares waking him up.  He reported a strained relationship with his wife, with whom he lives.  He reported that he mainly stays in his room and watches television.  He and his wife had taken custody of their 2-year-old great-grandson, which he enjoys but finds very demanding.  His son and two grandchildren also live with him.  He stated that his hobby was work in his garden but he was unable to do it as much because of his back pain.  There were no manic or psychotic symptoms.  There was no suicidal or homicidal ideation.  He was diagnosed with PTSD productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or are otherwise controlled by medication.  The examiner stated that PTSD did not limit the Veteran's ability to function in an occupational environment.

The Veteran underwent a private psychological evaluation in September 2017.  He reported repeated, disturbing, and unwanted memories of trauma with consistent nightmares.  He reported that he tends to get defensive with people that he does not know.  He has a tendency to become irritable and short-tempered.  The examining psychologist noted that social withdrawal was symptomatic of his avoidance.  The Veteran reported difficulty experiencing positive feelings.  He reported deficits in short-term memory and concentration.  Objective testing showed PTSD and depression and indicated against malingering.  Depression included symptoms of lack of motivation, neglect of personal appearance and hygiene, difficulty sleeping, irritability, and suicidal ideation.  There was no psychosis.  The examining psychologist diagnosed severe chronic PTSD, as well as recurrent moderate major depressive disorder and rule-put neurocognitive disorder.  The psychologist found that he was not able to work due to a combination of poor physical health and psychiatric impairments.

The Board finds that the evidence warrants a 50 percent evaluation for the Veteran's PTSD. Such a rating is warranted for occupational and social impairment with reduced reliability and productivity.  Despite the impairment findings of the VA examiners, the Veteran's persistent GAF score of 55 for much of the appeal period is indicative of the more moderate symptoms warranting a 50 percent evaluation.  Indeed, the September 2010 VA examiner assigned a GAF score of 50, which indicates moderately severe symptoms.  The Board finds that his persistent reports of disturbances of mood, irritability, memory loss, difficulty concentrating, sleep disturbances, and inability to form relationships most approximate the criteria of the 50 percent evaluation, particularly given the severity with which he reports these symptoms.

The Board further finds that the evidence does not warrant an evaluation in excess of 50 percent for the Veteran's PTSD.  Higher ratings are available for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, or for total occupational and social impairment.  The evidence weighs against manifestations of such severity.  While the Veteran has deficiencies, his symptoms are not of the kind that higher ratings compensate.  He has not reported psychosis, panic attacks, spatial disorientation, or illogical thoughts.  He has not been hospitalized or admitted for inpatient treatment.  VA treatment records reflect that he regularly reported that his symptoms were kept under control by therapy and medication.  Though he is impaired by his symptoms, he is not rendered helpless.  He maintains relationships with his wife, children, grandchildren, and great-grandchild.  While his private treating psychologist noted a GAF score as low as 38, none of the symptoms described by the psychologist approach the severity indicated by such a score.  For these reasons, the Board finds that the evidence weighs against an evaluation in excess of 50 percent for the Veteran's PTSD.  

Prostate Cancer

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his May 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for prostate cancer.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

An evaluation of 50 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, is granted, subject to the laws and regulations governing the payment of VA benefits.

The appeal on the issue of entitlement to service connection for prostate cancer has been withdrawn and is dismissed.


REMAND

The Veteran seeks TDIU.  He contends that his service-connected disability renders him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

At his May 2017 hearing, the Veteran reported that he has an associate degree and a social degree in business management.  He reported that he last worked in May 2000 as a clerk in the receiving docks of an automobile manufacturer.  He stated that at the time he was having problems getting along with people because of his PTSD.  He stated that he received disability benefits from the Social Security Administration based on his back disability alone.  He stated that his current PTSD would by itself prevent him from working.  He stated that he no longer feels like he can complete tasks.  

In an application for TDIU received in May 2017, the Veteran stated that he is unable to work due to his PTSD and prostate cancer.  He stated that he last worked full-time in May 2000, at which point he became too disabled to work.  He stated that he left his last job because of his disability.

The Veteran's only service-connected disability is his PTSD, for which he has no more than a 50 percent evaluation.  As such, he is ineligible for a schedular TDIU under 38 C.F.R. § 4.16(a).  The record, however, reflects that both his private treating psychologist in February 2011 and the private psychologist who provided the September 2017 evaluation determined that his PTSD rendered him unable to maintain employment.  As such, remand is warranted to refer the Veteran's claim for a TDIU for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU to the Director of the Compensation Service for consideration of whether an extraschedular TDIU is warranted. 
 
2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


